DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 9-13 are allowed.  The claims are drawn towards an inkjet ink comprising an ink vehicle, a diethylene glycol ether, 0.05 to 1 % by weight of a first surfactant with the following formula:

    PNG
    media_image1.png
    80
    199
    media_image1.png
    Greyscale

And 0.02 to 0.1 % by weight of a second surfactant selected from the following group:

    PNG
    media_image2.png
    119
    248
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    96
    172
    media_image3.png
    Greyscale

Wherein the first surfactant is present in the amount greater than the second surfactant.  The surface tension of the ink ranges from 27 to 31 nN/m.
	The claims are allowable over the closest prior art as noted below:
Verheggen et al (US 2015/0105504) teaches an inkjet ink ([0002]) which comprises:
An ink vehicle ([0047]) 
A diethylene glycol C3-C8 alkyl ether ([0077]) 
A surfactant [0096]) and Verhaegen teaches that the surfactant can be a silicon surfactant which can be BYK 349 ([0096]) which is a rake-type alkoxylated silicone surfactant with the recited structure (II) or Verheggen also teaches that the surfactant can be sodium dioctyl sulfosuccinate ([0097]) which reads on the claimed formula (IV).
Verheggen teaches that the surfactant can be a combination of surfactants ([0099]), however fails to teach the surfactant of formula (1).  It also fails to teach the relative amounts of the two surfactants and the surface tension of the ink.
Lal et al (US 2006/0079431) teaches an ink formula ([0036]) which contains 0.001 to 5 % by weight of a surfactant of formula (1) (Table 1 and [0006] - [0007]). It also contains a secondary surfactant in the amount from 0.01 to 10 wt. % ([0036]).  However, it fails to teach the structure of the secondary surfactant and the relative amounts of the two surfactants.  It also fails to teach the presence of the diethylene glycol C3-C8 alkyl ether and the surface tension of the ink.  
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764